Citation Nr: 0023355	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

The current appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO denied entitlement to service 
connection for PTSD.

In January 1998 the Board of Veterans' Appeals (the Board) 
remanded the claim to the RO for additional development and 
adjudicative actions.

In February 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(a), 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows he was trained 
as an engine mechanic.  He served on the USS Union and the 
USS Proteus during his period of active duty.  

The veteran received a National Defense Service Medal and a 
Meritorious Unit Commendation.  He is not, however, in 
receipt of a Combat Action Ribbon Badge, a Purple Heart 
Medal, or any decoration denoting combat.  He has no 
decorations denoting service in Vietnam.

Service medical records reveal that in February 1969, the 
veteran cut his left wrist impulsively and superficially to 
get out of the Navy and avoid any disciplinary action due to 
an unauthorized absence.  Mental status examination failed to 
reveal any signs of severe depression or anxiety, disabling 
neurosis, psychosis, or organicity.  The examiner stated the 
veteran understood fully that he was responsible for his own 
behavior.  The final diagnosis was immature personality.

In a separate record, it was noted that the veteran's 
immature personality had existed prior to service.  

A May 1992 VA outpatient treatment report shows the veteran 
reported he was in Vietnam in 1969 on a cargo boat.  He 
stated he had to deal with the dead, the wounded, and the 
dying and that he had flashbacks as a result of this.  The 
examiner entered diagnosis of chronic dysthymia, some 
elements of post Vietnam syndrome, alcoholism, and 
situational anxiety.

A June 1993 VA outpatient treatment report shows the veteran 
was seen for help with stress.  The examiner stated the 
veteran admitted to being depressed, but he denied being 
suicidal.  The examiner entered a diagnosis of PTSD.

A June 1993 private medical record shows the veteran reported 
he had been told he had PTSD.  He was admitted with diagnoses 
of major depression with suicidal ideation and PTSD.  The 
final diagnoses were the same.

A January 1995 VA outpatient treatment report shows the 
veteran reported he served in Vietnam on a boat from 
September 1969 to November 1969.  

The veteran stated that during that time, he was under fire 
from mortars, machine guns, and other small fire arms.  The 
veteran stated the Viet Cong would try to swim under the boat 
and leave explosives.  He reported he witnessed a wounded man 
whose arm had been torn off.  He stated he additionally 
witnessed a man kill himself, which continued to haunt him in 
his dreams.  The veteran stated a mortar attack killed a crew 
member on another boat next to the boat he was on and he had 
severe survivor's guilt as a result.

The diagnoses entered were PTSD, depression, and alcoholism.

A July 1995 VA outpatient treatment report shows a diagnostic 
impression of PTSD secondary to flashbacks to Vietnam 
including riverboat and gunboat duty.  No stressors were 
reported.

In January 1996, the veteran filed a claim for entitlement to 
service connection for PTSD.  In the PTSD questionnaire, he 
stated he had worked as a diesel mechanic from September 1969 
to November 1969 on the USS Union.  The veteran stated he had 
seen a rescue chopper lift a wounded soldier and that the 
wounded soldier's left arm had fallen off.  He stated he also 
had to help clean up after a young Marine had shot himself 
with a .45.  The veteran stated that pieces of the Marine's 
head were all over the room and he was forced to help clean 
it up.  He stated he could not eat for days following this 
incident.

A VA Form 21-4138, Statement in Support of Claim, received in 
January 1996, from a service comrade shows that he and the 
veteran had been involved in an LCM that was sinking, which 
had a radioactive water storage tank.

A February 1996 VA psychiatric evaluation shows the veteran 
reported he did a six-month tour in Vietnam in 1969.  He 
stated he was a diesel mechanic and worked on the USS Union 
during that time.  He reported he experienced several 
traumatic events during his tour.  He stated he witnessed a 
fire and saw the carnage that the fire created. 

The veteran stated he ran supply boats from his ship into the 
coastal areas and during those times, he was fired upon.  He 
stated he saw a neighboring hospital ship and, through 
binoculars, he could see wounded men on the top deck.  A 
specific incident was seeing a man whose arm had been severed 
off.  

The veteran stated their ship was close enough to shore so 
that the Vietnamese would attempt to swim up to the boat and 
place charges on the hull to sink it.  He stated he was 
awakened at night about two three times per week by 
concussion grenades hitting the water.  He reported he saw 
body parts of enemy soldiers who had been killed by these 
grenades.  

The veteran reported a traumatic event while he was in Guam.  
He stated he was part of the maintenance crew for nuclear 
submarines.  He stated he was on a boat and was convinced he 
was exposed to radioactive material, which he thought was 
part of the cause of his current health problems.

The examiner entered diagnoses of dysthymia disorder and 
PTSD, which the examiner stated was mild to moderate.

A February 1996 VA social and industrial survey shows the 
veteran reported he was in Vietnam for three months until the 
ship decommissioned.  He reported he had been under fire from 
mortars, machine guns, and other small fire arms and that the 
Viet Cong had attempted to sabotage his ship.  He stated he 
witnessed a man whose arm had fallen off.  He stated he had 
heard but did not witness a Marine who had killed himself, 
and he thought it was a waste.  He added he had been aware of 
other incidents such as a man hanging himself and an 
individual dying of alcohol poisoning, but noted he had not 
witnessed these events.  

The VA social worker noted the veteran had been given an 
administrative discharge from service due to immature 
personality disorder and inability to adapt.  He determined 
the veteran was not suffering from PTSD from military 
service.

A May 1996 VA psychiatric evaluation shows the examiner 
reviewed the February psychiatric evaluation and the social 
and industrial survey reports.  It was this examiner's 
determination that the veteran had PTSD related to military 
service.

In June 1996, the RO attempted to verify the veteran's 
stressors.  In May 1997, the United States Army & Joint 
Services Environmental Support Group (now the Unites States 
Armed Services Center for Research of Unit Records 
(USASCRUR)) stated that the history of the USS Union 
confirmed that the ship participated in combat operations in 
Vietnam in 1969, but that it could only verify the veteran's 
duty and unit assignments as they were listed in his Official 
Military Personnel File.  The records attached showed that 
the USS Union participated in combat operations in September 
1969.

A September to October 1996 VA hospitalization summary report 
shows a diagnosis of PTSD.  The report shows no report of 
stressors in service.

A January 1997 VA outpatient treatment report shows a 
diagnosis of history of depression/PTSD.

In May 1998, the RO made another attempt to verify the 
veteran's stressors.

In March 1999, the USASCRUR stated that the USS Union had 
arrived in Vietnam in September 1969.  It stated it was not 
able to verify the veteran's service on the LCM that came 
under enemy fire.  Additionally, it stated it was unable to 
locate the 1969 casualty that the veteran had reported.  It 
noted that it had found a Marine had been killed in a 
helicopter crash in January 1971 (which is following the 
veteran's alleged service in Vietnam).

A February 2000 statement from a service comrade shows he and 
the veteran did not discuss specific events about Vietnam, 
but asserted his friend was a credible historian.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization summary and examination reports.  The veteran 
has stated only that he had engaged in combat.  He has been 
asked repeatedly by VA to submit his stressors.  The 
stressors he has submitted are vague.  He has reported that 
his unit received incoming fire.  However, initially, the 
veteran had reported not having engaged in combat.  

Regardless, the Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while in service, and in particular while in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above. 38 C.F.R. § 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the Board as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Court in Zarycki v. Brown, 6 Vet. App. 91 
(1993), set forth the foundation for the framework now 
established by the case law for establishing the presence of 
a recognizable stressor, which is the essential prerequisite 
to support the diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is confirmed, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).


A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that a well-grounded claim for service 
connection for PTSD requires (1) medical evidence of a 
current PTSD disability; (2) medical or lay evidence 
(presumed credible for these purposes) of an in-service 
stressor; and (3) medical evidence of a link between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); see Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
evidence, in brief, shows that the veteran has reported he 
saw dead bodies, saw a wounded serviceman whose arm had been 
severed, heard about a Marine killing himself, and was fired 
upon by the enemy.  There are numerous VA medical records, 
which show diagnoses of PTSD based upon the stressors 
described by the veteran.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
The Board notes that in compliance with the January 1998 
remand, the RO attempted to verify the veteran's stressors a 
second time.  Additionally, the RO obtained all the veteran's 
VA medical records and the records he had submitted for 
Social Security Administration disability benefits.  The 
Board notes that such benefits were denied.

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran did 
not engage in combat with the enemy, and thus he is not 
entitled to the presumptions under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f).  He did not receive any awards or 
decorations denoting participation in combat, muchless 
service in Vietnam.  His military occupational specialty was 
an engine mechanic.

In May 1992, the veteran stated he was forced to deal with 
the dead, the wounded, and the dying.  In January 1995, he 
stated he served from September 1969 to November 1969, during 
which time he came under fire from mortars, machine guns, and 
other small fire arms.  He stated the Viet Cong would try to 
swim under his ship and leave explosives.  The veteran 
reported he witnessed a man whose arm had been torn off and 
witnessed a man kill himself.  Additionally, he reported he 
had seen a mortar attack that killed a crew member.

In February 1996, the veteran stated that he did a six-month 
tour in Vietnam in 1969.  He stated had been fired upon while 
working on a supply boat.  The veteran stated he witnessed 
through binoculars a man whose arm had been torn off.  He 
reported he saw body parts of men who had been killed by 
grenades.  In a separate February 1996 record, the veteran 
reported he had done three months on the ship.  He stated he 
had come under fire from mortars, machine guns, and other 
small fire arms.  He then changed his story that he did not 
witness the suicide of a Marine.  He added he had heard about 
a man hanging himself and a man dying of alcohol poisoning, 
which bothered him.

The RO has attempted to verify these stressors.  Although the 
USASCRUR was able to verify that the USS Union participated 
in combat, it was unable to verify the veteran being present 
when that occurred.  With respect to the death of a Marine, 
such a death was verified to have taken place in 1971 as the 
result of a helicopter crash and not a suicide as alleged by 
the veteran, long after his alleged tour of duty in the 
Vietnam area had terminated.  Thus, VA has been unable to 
verify the veteran's stressors.

The Board further finds the veteran's claim of entitlement to 
service connection for PTSD must be denied, as the veteran's 
claimed stressors have not been verified by credible 
supporting evidence.

In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of the veteran's 
having reported such incidents at the times of his VA 
evaluations.  Of record are several medical opinions from VA 
examiners that the veteran has PTSD based upon his stressors.  
However, the Board must note that the veteran's descriptions 
of the stressors he encountered have changed.  He has also 
changed the length of time he was in Vietnam.  He reported 
three months to one examiner and six months to another.

The veteran initially stated he had both witnessed a suicide 
and had to clean up the residuals, but then stated later he 
had merely heard about this incident.  

When asked to provide more specific information about these 
stressors, the veteran stated he had reported them to the 
best of his ability and added he had helped clean up bodies 
and body parts that were floating in the water.  He stated he 
had assisted taking the wounded servicemen from onto the USS 
Sanctuary and one man's arm had fallen off.  He stated he 
thought this had occurred in February 1969.  Thus, the 
veteran changed his story again as to personally witnessing 
the wounded serviceman whose arm had fallen off.  He had 
stated at one time he had seen this wounded serviceman 
through binoculars.  He then added in his most recent 
statement he had to pick body parts from the water.

The Board finds that the veteran's report of stressors is not 
credible, as he has been inconsistent in describing them.

Additionally, the Board is aware that during the February 
1996 VA psychiatric evaluation, the veteran reported a 
traumatic incident as having been exposed to radioactive 
material.  A service comrade submitted a statement, stating 
that he was present when this occurred.  Even accepting their 
accounts of this incident, the Board does not find that 
service connection for PTSD based upon this stressor is 
warranted.  No medical professional has linked this stressor 
to the veteran's diagnosis of PTSD. 

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  His friend AB was not able to verify the 
veteran's stressors as they related to Vietnam.  
Additionally, the USASCRUR was unable to verify any of the 
veteran's stressors, including the casualties he had 
reported.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  It must be noted 
that when the diagnoses of PTSD were entered, the examiners 
based them upon the unverified stressors.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the veteran's having 
served in Vietnam, muchless in combat.

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of alleged combat participation and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for PTSD 
and the veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

